Citation Nr: 9923059	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  96-29 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1944 to March 1946, 
from October 1946 to September 1947, and from December 1948 
to November 1966.  He died in September 1995.  The appellant 
is the veteran's surviving spouse.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Board notes that the veteran cancelled the hearing before 
a member of the Board scheduled in March 1999.  She did not 
desire rescheduling.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran died in September 1995.  The death 
certificate lists the cause of death as Pseudomonas 
septicemia due to intra-abdominal sepsis due to adult 
respiratory distress syndrome due to respiratory failure.  
Other significant conditions contributing to death were 
congestive heart failure, aortic stenosis, and coronary 
artery disease.  

3.  At the time of his death, the veteran had the following 
service-connected disabilities: thrombophlebitis of the left 
leg, residuals of thrombophlebitis of the right leg with 
enlargement and pigmentation, epidermophytosis of the feet 
with onychomycosis, hiatus hernia with history of duodenal 
ulcer, chronic allergic vasomotor rhinitis, malaria, and 
osteoarthritis of the spine.  

4.  The veteran's death was not produced or hastened by a 
disability of service origin.  


CONCLUSION OF LAW

No service-connected disability caused or contributed 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. 
§§ 3.5, 3.102, 3.3.12 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.



Factual Background

The veteran's service medical records showed that he was 
referred to the cardiology clinic in January 1957 for 
evaluation for recent abnormal electrocardiogram (EKG) 
tracings.  EKG results from the consultation revealed 
incomplete atrioventricular (AV) block.  The impression from 
the consultation was that the veteran did not have any 
organic heart disease.  Other causes were suggested for the 
incomplete AV block, including normal variation.  Similar EKG 
findings were reported through the veteran's period of 
service.  The veteran was hospitalized in October 1965 with a 
history of post-thrombophlebitic syndrome of the right lower 
leg and symptoms of acute thrombophlebitis.  He experienced 
several episodes of right thrombophlebitis and episodes of 
chest pain beginning in September 1963.  He was treated with 
anticoagulants.  During the admission, treatment included 
anticoagulants and elastic stockings, the use of which was to 
be continued indefinitely.  The diagnosis at discharge 
included deep vein thrombophlebitis of the right lower leg, 
treated and cured, post-phlebitic syndrome of the right lower 
leg, and pulmonary embolus secondary to diagnosis #1, 
suspected but not proven.  The September 1966 report of 
Medical Board evaluation included the same medical history 
and essentially identical diagnoses as related in the October 
1965 discharge summary.  The Medical Board found the veteran 
medically unfit for further service.  The October 1966 
Medical Board examination was negative for findings or 
diagnosis related to any cardiac condition.  

As of a December 1970 rating action, the veteran was service-
connected for the following disabilities: thrombophlebitis of 
the left leg, residuals of thrombophlebitis of the right leg 
with enlargement and pigmentation, epidermophytosis of the 
feet with onychomycosis, hiatus hernia with history of 
duodenal ulcer, chronic allergic vasomotor rhinitis, malaria, 
and osteoarthritis of the spine.  

Records from St. Vincent Hospital revealed that the veteran 
was diagnosed as having polymyalgia rheumatica in May 1989.  
He started treatment that included prednisone.  In August 
1990, the veteran was hospitalized for evaluation of 
dizziness, near syncopal spells, and dyspnea.  An EKG 
revealed evidence of AV block.  Cardiac catheterization 
revealed stenosis.  The veteran underwent coronary 
angioplasty and placement of a permanent pacemaker.  

The veteran died in September 1995.  Review of medical 
records from St. Vincent Hospital revealed that he presented 
to the emergency room with orthostatic hypotension, abdominal 
pain, and anorexia.  Medications included Coumadin and 
Prednisone.  Surgery was delayed two days due to high 
prothrombin time from Coumadin usage.  On the day of surgery, 
blood chemistry studies revealed Pseudomonas in the blood.  
At surgery, a ruptured jejunal diverticulum was found.  Small 
bowel resection was performed.  Subsequently, the veteran 
suffered worsening respiratory failure and renal function, as 
well as Pseudomonas sepsis.  He became unresponsive and 
eventually passed away.  The death diagnoses were Pseudomonas 
septicemia, respiratory failure, renal failure, ruptured 
jejunal diverticulum with intra-abdominal abscess, 
dehydration, and adult respiratory distress syndrome.  No 
autopsy was performed. 

The veteran's death certificate listed the cause of death as 
Pseudomonas septicemia due to intra-abdominal sepsis due to 
adult respiratory distress syndrome due to respiratory 
failure.  Other significant conditions contributing to death 
were congestive heart failure, aortic stenosis, and coronary 
artery disease.  

In a March 1996 statement, Gary M. Ayres, M.D., one of the 
veteran's treating physicians, indicated that the veteran 
died in 1995 of complications due to respiratory failure and 
circulatory collapse due to overwhelming sepsis.  He also 
stated that the veteran's death was exacerbated by 
preexisting chronic obstructive pulmonary disease, 
preexisting congestive heart failure, and preexisting 
atherosclerotic heart disease.  In an April 1996 statement, 
Dr. Ayres again stated that the veteran recently died of 
sepsis.  He was treated with Coumadin for a history of 
chronic deep venous thrombosis involving his lower 
extremities.  He also had rheumatoid arthritis and was 
debilitated from atherosclerotic disease.  Dr. Ayres stated 
that "[a]ll of this contributed to his death."  

In a November 1996 statement, the appellant indicated her 
belief that the veteran's circulatory problem may have 
hastened the veteran's death, especially because the 
disability required him to take blood thinners.

During the December 1996 hearing, the appellant indicated 
that the veteran was under a doctor's care and took 
medication for service-connected thrombophlebitis at the time 
of his death.  She was not sure if the veteran had a 
pulmonary embolism in 1993, though his breathing had 
gradually worsened.  The veteran also had continuing problems 
with his service-connected duodenal ulcer before his death, 
including stomach pain, for which he received medical care 
and medication.  The appellant related that a doctor had 
implied or stated that a service-connected disability 
accelerated death due to weakness, which she related to the 
Coumadin the veteran had taken for 30 years.  When the 
veteran was admitted in September 1995, he had been taking 
Coumadin to the point where fresh frozen plasma had to be 
given to him to ensure that the blood would coagulate enough 
for surgery.  He did not have thrombophlebitis at that time.  
The appellant recalled that the veteran last had real 
problems with his legs around the first part of 1995.    

In December 1997, the RO received a response to its request 
for a VA medical opinion as to the relationship, if any, 
between any of the veteran's service-connected disabilities 
and his death.  The physician's report included a review of 
the terminal hospital records, as well as previous relevant 
hospitalization records.  Service medical records revealed 
several episodes of bilateral lower extremity venous 
thrombophlebitis.  Pulmonary thromboembolism was never 
offered as a tentative diagnosis during the veteran's period 
of active service.  It appeared that the veteran was treated 
with Coumadin for over 30 years.  The physician noted that 
the veteran was hospitalized in April 1993 for evaluation of 
presumed coronary disease and pulmonary thromboembolism.  
Evaluation revealed only mild to moderate aortic stenosis 
with no evidence of chronic pulmonary hypertension, which 
would be expected with recurrent chronic pulmonary emboli.  
In addition, a ventilation perfusion lung study revealed a 
low probability for pulmonary embolic disease.  When admitted 
for the terminal hospitalization, it was determined that the 
veteran's abdominal pain was due to a ruptured abdominal 
viscera.  The terminal outcome stemmed primarily from intra-
abdominal sepsis.  There was no evidence of uncontrolled 
bleeding either during or after the surgical procedure, which 
could be expected due to Coumadin effect.  The physician 
found no evidence to support the claim that Coumadin therapy 
in any way led to the veteran's demise.  The physician also 
related that the veteran had been treated with prednisone 
prior to developing the abscess.  Although it was possible 
for high-dose prednisone therapy to cause gastric ulceration 
and perforation due to local inflammatory effects, it was 
unclear whether any evidence would support the claim of 
jejunal diverticulum rupture due to prednisone.  In 
conclusion, the physician stated that he found no direct 
causal effect of the veteran's demise that could be traced to 
any of his service-connected disabilities.     

Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.5(a) (1998); see generally 
38 U.S.C.A. Chapter 11.  

Generally, the death of a veteran is service connected if 
"the death resulted from a disability incurred or aggravated 
[ ] in the line of duty in the active military, naval, or air 
service."  38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k).  The 
service-connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

The death certificate lists the cause of the veteran's death 
as Pseudomonas septicemia due to intra-abdominal sepsis due 
to adult respiratory distress syndrome due to respiratory 
failure.  Other significant conditions contributing to death 
listed on the death certificate were congestive heart 
failure, aortic stenosis, and coronary artery disease.  

At the time of his death, the veteran had the following 
service-connected disabilities: thrombophlebitis of the left 
leg, residuals of thrombophlebitis of the right leg with 
enlargement and pigmentation, epidermophytosis of the feet 
with onychomycosis, hiatus hernia with history of duodenal 
ulcer, chronic allergic vasomotor rhinitis, malaria, and 
osteoarthritis of the spine.  

Considering the entire record, the Board finds that the 
preponderance of the evidence is against service connection 
for the cause of the veteran's death.  Initially, the Board 
notes that, as stated in the death certificate and the 
terminal hospital records, none of the veteran's service-
connected disabilities is directly implicated in the 
veteran's death.  Thus, it is clear that no service-connected 
disability is a principal cause of death.  38 C.F.R. § 
3.312(b).  Moreover, the Board finds that no service-
connected disability is a contributory cause of death.  
38 C.F.R. § 3.312(c).  In his statements, Dr. Ayres opined 
that several disorders collectively contributed to the 
veteran's death, including the service-connected deep vein 
thrombosis that was treated with Coumadin.  However, Dr. 
Ayres' opinion fails to explain the suggested relationship.  
With respect to the other disorders, Dr. Ayres' statements do 
not suggest that they have any relationship to the veteran's 
period of service.  On the other hand, the VA medical 
examiner, who reviewed the veteran's medical records in the 
claims folder, explained that there was no evidence to 
suggest any relationship between the Coumadin and the cause 
of the veteran's death.  Similarly, he found no relationship 
between the cause of the veteran's death and his use of 
Prednisone.  Finally, the physician found no evidence of 
chronic pulmonary emboli during or after service.  The Board 
finds this explanation, as supported by references to and 
findings in the medical evidence, more probative than Dr. 
Ayres' mere assertion of some contributory relationship.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 472 (1993) (Court 
declines to adopt rule in which the opinion of a treating 
physician is accorded more weight in the evaluation of 
veterans claims).  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for the cause of the veteran's death.  
38 U.S.C.A. §§ 1310, 5107(b); 38 C.F.R. §§ 3.5, 3.102, 3.312.   


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

